Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144751                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  FENGMEI LI,                                                                                             Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 144751
                                                                   COA: 302244
                                                                   Washtenaw CC: 10-001189-NM
  KURT T. KOEHLER,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

       HATHAWAY, J., not participating because she has a professional relationship with a
  member of a law firm involved in this matter.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2012                   _________________________________________
           p1113                                                              Clerk